Citation Nr: 9904396	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-37 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, paranoid type, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1959.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  This matter was remanded to the RO in 
August 1997 for additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's schizophrenic reaction, paranoid type, is 
primarily manifested by feelings of paranoia, depression, 
hopelessness, mildly depressed mood, an inability to maintain 
or establish relationships, difficulty getting along with 
people, and incompetence for VA purposes, which is productive 
of severe social and industrial impairment or occupational 
and social impairment with deficiencies in most areas due to 
such symptoms such as impaired impulse control, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships; it does not 
cause total social and industrial incapacity. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for schizophrenic 
reaction, paranoid type, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.129, 4.130, 4.132, 
Diagnostic Code 9203 (1996) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim that is not inherently 
implausible.  The Board is satisfied that all relevant facts 
have been properly developed.  The veteran was afforded VA 
psychiatric examinations in 1993 and 1997.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 
(1998).  

Factual Background

Service connection for schizophrenic reaction, paranoid type, 
was established by an RO rating determination in April 1960.  
A 50 percent disability evaluation was assigned effective 
November 4, 1969.  This determination was based upon service 
medical records reflecting a diagnosis of schizophrenic 
reaction, paranoid type, in May 1959.  

A March 1960 VA psychiatric examination report reflects a 
diagnosis of residuals of a schizophrenic reaction manifested 
by mild withdrawal, ideas of reference, depression, and 
irritability.  The veteran was not on medication.  He was 
competent. 

A May 1962 VA psychiatric examination report reflects a 
diagnosis of schizophrenic reaction, paranoid type, in 
partial remission.  

A May 1962 rating decision assigned a 70 percent evaluation 
to the schizophrenic reaction, paranoid type, in partial 
remission, effective November 4, 1959.  

A May 1965 VA psychiatric examination report reflects a 
diagnosis of schizophrenic reaction, paranoid type, in 
partial remission, competent. 

A June 1965 rating decision reduced the disability evaluation 
for schizophrenic reaction, paranoid type, from 70 percent to 
50 percent, effective September 1, 1965.  

A June 1967 VA examination report reflects a diagnosis of 
schizophrenic reaction, paranoid type, in good remission.  It 
was noted that the veteran's schizoid personality remained 
intact and he was competent for VA purposes.  

An August 1967 rating decision reduced the disability 
evaluation for schizophrenic reaction, paranoid type, 
competent, from 50 percent to 30 percent, effective November 
1, 1967.  

In November 1992, the veteran filed a claim for an increased 
evaluation for the service-connected schizophrenic reaction, 
paranoid type. 

VA hospitalization records, dated from November 1992 to 
January 1993, indicate that the veteran had a left 
cerebrovascular accident.  He had a history of a right 
subcortical cerebrovascular accident in 1986.  Examination 
revealed that comprehension, reading, object naming, and 
repetition were normal.  The veteran was oriented to time, 
place, and purpose.  Recent memory was three out of three for 
immediate word recall, one out of three with five minute word 
recall, and three out of three with prompting.  

An August 1993 VA general medical examination report 
indicates that due to his second stroke in November 1992, the 
veteran had paralysis of the left side and a loss in his 
ability to speak.  Neurologic examination was normal.  The 
diagnosis was status post cerebral vascular accident with 
resultant hemiparesis.  

A December 1993 VA psychiatric examination report reveals 
that the veteran had two psychiatric hospitalizations in the 
past.  After the hospitalizations, the veteran received 
outpatient psychiatric care and was prescribed medications.  
The veteran stated that after 1976, he stopped taking the 
medications and receiving psychiatric care because he felt 
that it did not help.  The veteran stated that at the 
initiation of his psychosis, he had paranoid ideations, mood 
changes, irritability, and a feeling that people could read 
his mind.  He reported that currently, he occasionally felt 
paranoid and he felt that people could read his mind.  His 
current stressors included financial worries and worries 
about the future.  He described frequent feelings of 
depression, hopelessness, worthlessness, and occasional 
fleeting suicidal ideations.  He stated that he often had 
difficulty getting along with people, especially in the work 
place, and this made him depressed.  The veteran admitted 
having a temper and would frequently get angry.  He 
apparently lost several jobs because of this.  

The examiner noted that the veteran had a history of several 
strokes, both left and right-sided.  The strokes resulted in 
a number of cognitive difficulties, including trouble 
concentrating and maintaining attention, problems with his 
memory, speech problems, and occasional confusion.  The 
examiner noted that for example, the veteran gave several 
inconsistencies during his history when he was trying to 
remember past events.  The veteran said that sometimes, 
remembering present day events was even more troubling for 
him.  

The examiner noted that the veteran's sister helped him with 
his affairs; this help was mostly in the form of helping him 
sign bills, since he has difficulty with penmanship since his 
strokes.  The veteran acknowledged his need for assistance 
and seemed to understand his situation and limitations.  He 
felt that he was able to make his own decisions with respect 
to his own health and everyday affairs.  The veteran admitted 
to having four to five  driving while intoxicated arrests and 
a history of alcohol problems.  The veteran reported that he 
worked as a motel clerk for ten years.  He also worked as a 
janitor.  He stopped working altogether four years ago.  It 
appeared that the veteran had several job losses secondary to 
conflicts with people and since his stroke, he certainly 
seemed to have been unable to work.  The veteran had a high 
school level of education.  His social support system 
consisted of his sister.  He denied any other real social 
contacts whatsoever.  The veteran stated that he had no 
friends.  He reported that he was able to live by himself, 
and he is able to care for himself, but apparently his sister 
helps out.  

Examination revealed that the veteran was cooperative.  He 
had adequate hygiene, nutritional status, and dress.  Motor 
behavior showed some mild restlessness.  His mood was mildly 
depressed.  Affect showed a decreased range.  It was stable 
and appropriate.  Thought processes showed no evidence of any 
thought disorder except for some, perhaps, mild speech 
problems related to his stroke.  Thought content was negative 
for any suicidal or homicidal ideations; auditory, visual, or 
olfactory hallucinations; thought insertions, withdrawal, or 
broadcasting; or paranoid ideations.  The veteran was fully 
alert and orientated times three.  He was able to perform 
tasks of concentration and attention well when tested with 
serial sevens and spelling words forward and backward.  His 
immediate and long-term memory were intact when tested, 
although occasionally, there were some inconsistencies in his 
report.  He was able to remember two out of three words after 
five minutes.  The veteran's abstracting ability was 
considered adequate when tested with similarities, 
differences, and proverb interpretations.  His fund of 
general knowledge was considered good when tested with naming 
of presidents, the capitol of California, and several recent 
world events.  The veteran's insight and judgment were 
considered moderately good.  The Axis I diagnosis was 
schizophrenia, chronic, paranoid type and history of alcohol 
dependence.  The severity of his psychosocial stressors was 
severe.  His current global assessment of functioning (GAF) 
was 40.  His GAF in the past year was 50.  

The examiner indicated that the veteran appeared to have had 
a psychotic break when he was in the military with the need 
for psychiatric hospitalization.  He required psychiatric 
monitoring for at least ten to twelve years after the 
military.  The veteran's cerebrovascular accidents resulted 
in a number of cognitive difficulties.  Despite these 
difficulties, the veteran appeared competent during the 
interview with respect to making his own decisions.  However, 
the veteran acknowledged that he needed some assistance that 
he currently received from his sister.  The examiner 
indicated that the veteran was impaired occupationally and 
interpersonally, and he likely has had these impairments for 
a long time.  The examiner reviewed the veteran's medical 
chart and claims folder.  
 
A November 1997 VA psychiatric examination report reveals 
that the veteran did not know his age and he was a poor 
historian.  His sister had to help him out on many occasions.  
The veteran's sister reported that since service, the veteran 
was paranoid and would get angry with people without 
provocation.  He often yelled at people and had violent 
outbursts for no reason.  The veteran was frequently 
homeless.  It was noted that the veteran held a job with a 
motel for two years with the help of the manager.  When the 
manager left, the veteran could not function alone.  
According to the veteran's sister, the veteran was paranoid 
most of the time; he thought people were against him.  He 
thought his bosses were against him and he would often get a 
job and then quit after two weeks.  This became the pattern 
for the next 40 years.  He would work for short periods of 
time and then he would leave or be fired.  The veteran got 
support from his sister and he had a small pension.  At 
times, he lived with his sister, but often, he was homeless 
and he slept in a car.  His sister would bring him food.  At 
the present time, the veteran was living alone in a small 
apartment, where the manager checked on him daily.  

It was noted that the veteran had a stoke about four years 
ago and a smaller stroke three years before that.  After the 
cerebrovascular accident, the veteran had trouble walking, 
writing, speaking, and often found it difficult to 
understand.  The veteran's sister thought his schizophrenia 
had worsened since the stroke, because the veteran was more 
suspicious, more irritable, and was harder to handle for no 
particular reason.  He talked less but he did not talk to 
himself and he denied hearing voices.  

It was noted that the veteran's last psychiatric 
hospitalization was forty years ago.  He had gone without 
medication for a number of years and was not currently 
receiving outpatient psychiatric care.  He had no friends and 
no social life.  His cat, who recently died, was his only 
friend.  The veteran gave money to prostitutes to be nice to 
him.  

Examination revealed that the veteran was alert and oriented 
times three.  His memory was grossly intact but was very 
slow.  He was pleasant and cooperative.  The veteran was well 
groomed.  His speech was fairly clear and coherent for the 
most part, but at times, it became garbled.  Associations 
tended to be tight and his affect was appropriate although he 
smiled quite a bit.  He had no peculiar mannerisms.  He was 
in a wheel chair.  The veteran has no suicidal or assaultive 
ideations.  He did not have auditory or visual 
hallucinations.  He did not have thought broadcasting or 
thought insertion.  The examiner noted that the veteran's 
claims folder and medical file were reviewed.  The Axis I 
diagnosis was schizophrenia, paranoid type.  The veteran was 
not competent for VA purposes.  It was noted that the veteran 
experienced above average stress.  His GAF was 45.  
 
Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Effective November 7, 1996, the diagnostic criteria 
pertaining to mental disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO rated the veteran's 
schizophrenic reaction, paranoid type, under the provisions 
of Diagnostic Code 9203, schizophrenia, paranoid type.  The 
RO appropriately evaluated the medical evidence applying both 
the old criteria and the new criteria and concluded that the 
veteran was entitled to no higher than a 30 percent rating 
under either criteria.  

Under the provisions of Diagnostic Code 9203 (schizophrenia, 
paranoid type) which were in effect prior to November 7, 
1996, when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior, with demonstrable 
inability to obtain or retain employment, a 100 percent 
rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.  

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted.  Id.  

Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Precedent 9-93, 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorder, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.130 (1996).

Under the revised provisions of Diagnostic Code 9203, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9203.   

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id. 

A 10 percent disability evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Id.  A noncompensable disability evaluation is warranted when 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (1998).  

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 70 
percent disability evaluation under the former provisions of 
Diagnostic Code 9203.  The VA examination reports, dated in 
1993 and 1997, reflect a diagnosis of schizophrenia, paranoid 
type.  The medical evidence of record shows that the veteran 
reported that he occasionally felt paranoid and believed 
people could read his mind.  He had frequent feelings of 
depression, hopelessness, worthlessness, and occasional 
fleeting suicidal ideations.  The veteran's motor behavior 
showed mild restlessness and his mood was mildly depressed.  
His affect showed decreased range, but it was stable and 
appropriate.  He was able to perform tasks of concentration 
and attention.  His immediate and long-term memory were 
intact when tested, although occasionally, there were some 
inconsistencies in his report.  The veteran's insight and 
judgment were moderately good.  The veteran's memory was 
grossly intact but was very slow.  The 1993 VA examination 
report indicated that the veteran's GAF score was 40.  The 
1997 VA examination report revealed that the veteran's GAF 
score was 45.  

There is no evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  He did not have auditory or 
visual hallucinations.  He did not have thought broadcasting 
or thought insertion.  Thought content was negative for any 
suicidal, homicidal, or paranoid ideations.  It is not shown 
that he is unemployable due solely to hi service-connected 
schizophrenia and a total schedular rating is not for 
application.  See 38 C.F.R. § 4.16(c) (1996).  

The evidence of record shows that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The veteran's only social 
contact is with his sister.  He denied having any other 
social contacts, except contact with prostitutes.  He stated 
that he had no friends.  There is no evidence showing that 
the veteran is in virtual isolation in the community or is 
totally incapacitated due to his psychoneurotic symptoms. 

The evidence of record shows that the veteran is severely 
impaired in his ability to obtain or retain employment.  The 
veteran is not employed; he had not been employed for the 
past four years.  The evidence of record shows that the 
veteran had difficulty getting along with people in the 
workplace.  He would frequently get angry and he lost many 
jobs because of this.  At the November 1997 VA examination, 
the veteran's sister reported that the veteran would get 
angry at people, yell, and have violent outbursts for no 
reason.  The veteran thought his bosses were against him and 
he would get a job, then quit after two weeks.  This was the 
pattern for the past 40 years of the veteran's life.  It was 
noted that the veteran had worked at a motel for about two 
years with the help of the motel manager.  However, when the 
manager left, the veteran was unable to function alone.  
Significantly, the November 1997 VA psychiatric examination 
indicated that the veteran was not competent for VA purposes.   

The evidence of record further shows that the veteran was 
able to live on his own with the help of his sister and his 
apartment manager.  The veteran was checked on daily by the 
manager of his apartment building.  The veteran's sister 
reported that the veteran at times, lived with her and he was 
often homeless and he slept in a car.  The veteran's sister 
helped him with his affairs, such as helping him sign bills.  

The evidence indicates that the veteran had paralysis of the 
left side and a loss in his ability to speak due to the 
cerebrovascular accident.  The December 1993 VA examination 
report indicates that the strokes resulted in a number of 
cognitive difficulties, including trouble concentrating and 
maintaining attention, problems with memory, speech problems, 
and occasional confusion.  The veteran also had mild speech 
problems related to his stroke.  The November 1997 VA 
examination report indicated that after the cerebrovascular 
accidents, the veteran had trouble walking, writing, 
speaking, and understanding.  The evidence shows that the 
veteran has not worked since the stroke.  However, the 
evidence further shows that the veteran has severe social and 
industrial impairment due to the service-connected 
schizophrenic reaction, paranoid type, and not due to the 
residuals of the cerebrovascular accident.  

Overall, the Board finds that the veteran's psychoneurotic 
symptoms are productive of severe social and industrial 
impairment.  Thus, a 70 percent disability evaluation is 
warranted under the former provisions of Diagnostic Code 
9203.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 
9203.  

In applying the revised regulations and law to the existing 
facts, the record demonstrates the requisite objective 
manifestations for a 70 percent evaluation under the new 
provisions of Diagnostic Code 9203.  As noted above, the VA 
examination reports, dated in 1993 and 1997, reflect a 
diagnosis of schizophrenia, paranoid type.  The medical 
evidence of record shows that the veteran has occupational 
and social impairment in most areas of his life.  The veteran 
has impaired impulse control and difficulty in adapting to 
stressful circumstances.  He felt paranoid and he believed 
people could read his mind.  He had frequent feelings of 
depression, hopelessness, worthlessness, and occasional 
fleeting suicidal ideations.  The veteran reported that he 
had a temper and he would frequently get angry, which has 
caused him to lose many jobs.  At the November 1997 VA 
examination, the veteran's sister reported that the veteran 
would get angry at people without provocation and had violent 
outbursts for no reason.  The veteran's mood was mildly 
depressed.  His affect showed decreased range, but it was 
stable and appropriate.  He was able to perform tasks of 
concentration and attention.  His immediate and long-term 
memory were intact when tested, although occasionally, there 
were some inconsistencies in his report.  The veteran's 
insight and judgment were moderately good.  The veteran's 
memory was grossly intact but was very slow.  He had no 
peculiar mannerisms.   

The medical evidence does not demonstrate that the veteran 
has symptoms such as circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, obsessional rituals, near-
continuous panic or depression, or spatial disorientation.  
There is no evidence of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
oneself or others, or disorientation to time or place, memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

The medical evidence of record shows that the veteran has an 
inability to maintain to establish or maintain effective 
relationships.  The evidence does not show total social 
impairment.  The veteran denied having any friends.  His only 
social contact was with his sister and with prostitutes.  The 
veteran had difficulty getting along with others, and 
apparently had lost several jobs because of his temper and 
getting angry.  The veteran lost several jobs due to 
conflicts with people.  

The medical evidence of record shows that the veteran has 
occupational impairment due to his inability to establish 
relationships and due to his impaired impulse control.  The 
veteran is not employed and had not been employed for the 
past four years.  The evidence of record shows that the 
veteran had difficulty getting along with people in the 
workplace.  He would frequently get angry and he lost many 
jobs because of his anger.  The veteran thought his bosses 
were against him and he would get a job, then quit after two 
weeks.  This was the pattern for the past 40 years of the 
veteran's life.  The evidence does not show total 
occupational impairment.  It was noted that the veteran had 
worked at a motel for about two years with the help of the 
motel manager.  However, when the manager left, the veteran 
was unable to function alone.  Significantly, the November 
1997 VA psychiatric examination indicated that the veteran 
was not competent for VA purposes and that his GAF score was 
45.  The 1993 VA examination report indicated that the 
veteran's GAF score was 40 and he was impaired occupational 
and interpersonally.    

The evidence of record further shows that the veteran was 
only able to live on his own with the help of his sister and 
apartment manager.  At the present time, the veteran lived in 
an apartment by himself, but the manager checked on him 
daily.  His sister helped him with his affairs.  At times, 
the veteran has lived with his sister and he was frequently 
homeless.  The VA examination reports indicated that the 
veteran was well-groomed.  However, the veteran's sister 
reported that he went around disheveled.  

The evidence of record shows that the veteran had paralysis 
of the left side and a loss in his ability to speak due to 
the cerebrovascular accident.  The December 1993 VA 
examination report indicates that the strokes resulted in a 
number of cognitive difficulties, including trouble 
concentrating and maintaining attention, problems with 
memory, speech problems, and occasional confusion.  The 
veteran also has mild speech problems related to his stroke.  
The November 1997 VA examination report indicated that after 
the cerebrovascular accidents, the veteran had trouble 
walking, writing, speaking, and understanding.  The veteran 
has not worked since his last stroke.  However, the evidence 
further shows that the veteran has occupational and social 
impairment due to the symptoms of the service-connected 
schizophrenic reaction, paranoid type.  

The Board finds that the veteran has occupational and social 
impairment with deficiencies in most areas due to symptoms of 
the service-connected schizophrenic reaction, paranoid type, 
including impaired impulse control, difficulty adapting to 
stressful circumstances, and an inability to establish or 
maintain effective relationships.  Overall, the Board finds 
that a 70 percent disability evaluation is warranted for the 
veteran's service-connected schizophrenic reaction, paranoid 
type, under the revised provisions of Diagnostic Code 9203.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.130, Diagnostic Code 9203.  

In summary, a 70 percent disability evaluation is warranted 
for the veteran's schizophrenic reaction, paranoid type, for 
the reasons described above.


ORDER

The claim for an increased rating for schizophrenic reaction, 
paranoid type, is granted, subject to the law and regulations 
governing the payment of monetary awards.   



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

